Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 21, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was employed as a kitchen manager at a restaurant. She worked 45 hours per week and was paid a weekly salary of $420. After her employer requested that she take a position as a line cook, claimant quit her job. The Board denied her application for unemployment insurance benefits, finding that she voluntarily left her employment without good cause. Upon our review of the record, we find that the Board’s decision is supported by substantial evidence. Claimant asserts that she had good cause to leave her job because she was not assured that she would work the same number of hours and could not afford to take a $100 reduction in pay. She testified, however, that she assumed she would work fewer hours as a line cook and make $100 less per week even though she did not discuss these issues with her employer. The employer’s representatives testified that claimant would have been paid $8 per hour as a line cook and would have worked 45 hours per week. In view of this testimony, we find no reason to disturb the Board’s decision.
Cardona, P. J., Mercure, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.